DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 16 May 2022 have been fully considered but they are not persuasive.
On pages 9-12 of the response filed 16 May 2022 the applicant argues the rejection of claim 1 by reciting the applicant’s invention from their specification and then specifically on page 12 of the response that Tobiya does not disclose operation of the ADC in every frame period.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., operation of the ADC in every frame period) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The claims have only been amended to recite that the sensing values are detected in a second period of the sensing period in every frame period.  Nothing in the claims recites that the pausing in the first period must be done every frame period.  Therefore, the rejection is maintained.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over An et al. (US 2018/0151124) in view of Tobiya (US 2002/0036646).

Regarding claim 1, An et al. disclose a display device (Figure 1) comprising: 
a display unit (Figures 2, 9 and 11, 10 is a display unit) including pixels coupled to scan lines (Figures 2, 9 and 11, 160a are scan lines), sensing scan lines (Figures 2, 9 and 11, 160b are sensing scan lines), data lines (Figures 2, 9 and 11, 140 are data lines), and sensing lines (Figures 2, 9 and 11, 150 are sensing lines); 
a scan driver (Figures 2, 9 and 11, 15 is a scan driver) which supplies a scan signal to the scan lines, and supplies a sensing scan signal to the sensing scan lines (Figures 2, 9 and 11, 15 supplies a scan signal to 160a and supplies a sensing scan signal to 160b); and 
a data driver (Figures 2, 9 and 11, 25 is a data driver) which supplies an image data voltage to the data lines, and detects sensing values of the pixels on a pixel column basis through the sensing lines during a sensing period (Figures 2, 9 and 11, 25 supplies image data voltage to 140, see paragraph [0055], and detects sensing values on 150, see paragraph [0055].  See Figure 17 which shows a display period and a sensing period with Vdata-DIS and Vdata-SEN.), 
wherein the data driver comprises an analog-to-digital converter (Figures 2, 9 and 11, ADC) which converts the detected sensing values into digital data during the sensing period and outputs sensing data (Paragraphs [0057] and [0059] explain the ADC converts detected sensing values into digital data and then output sensing data.), and 
wherein a first period of a sensing period is for black data and a second period of the sensing period the sensing is performed and the sensing is paused during the first period (Figure 17 and paragraph [0134], where P1’ is for blanking and P2’ is for sensing, thus the sensing is paused during the blanking period.) and a second period is for detecting sensing values in every frame period (Figure 17, P2’ is for sensing in every extended vertical blanking interval of every frame period.).
An et al. fails to explicitly teach wherein the analog-to-digital converter pauses the detection of the sensing values during a first period of the sensing period.
Tobiya discloses wherein an analog-to-digital converter’s output is stopped when not being used (Paragraph [0054]).
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the teachings of Tobiya to stop the output of the analog-to-digital converter in the display device taught by An et al. during the first period when the ADC is not in use [i.e. pause the output [pausing detection of the sensing values].  The motivation to combine would have been in order to provide power savings in the display device when the sensing output is not being used.

Allowable Subject Matter

Claims 2-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 19 is allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
The primary reasons for indicating allowable subject matter is that claim 2 recites “wherein the data driver further comprises a clock generator which sequentially outputs a plurality of sensing clocks, wherein the analog-to-digital converter outputs the sensing data based on the sensing clocks, and wherein the clock generator pauses the output of the sensing clocks during the first period” which, in combination within the other recited features, is not taught and/or suggested either singularly or in combination within the prior art.
Claims 3-16 are objected to due to their dependency from claim 2.
Claim 19 is allowed for the same reasons as claim 1.
The closest prior art (An et al. (US 2018/0151124); Tobiya (US 2002/0036646); Shim et al. (US 2017/0318246); Takasugi (US 2019/0189060); Hirota et al. (US 2004/0140972)) generally disclose pausing detection during a first period of a sensing period, where Hirota et al. disclose in a switching gradation method of by-passing a digital-to-analog converter and stopping supply of the clock signals to save power.  However, the closest prior art fails to teach and/or suggest even in combination the specifically claimed features of claim 2 as highlighted above.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G SHERMAN whose telephone number is (571)272-2941. The examiner can normally be reached Monday - Friday, 8:00am - 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN G SHERMAN/Primary Examiner, Art Unit 2621                                                                                                                                                                                                        
23 May 2022